DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants’ amendments to the claims, filed 02/18/2022, have been received and entered.  No claims were cancelled or newly added.  Claims 1-31 remain pending.

Election/Restrictions
Applicant’s election without traverse of hyaluronic acid (Species (i)) and a polysorbate (Species (ii)) in the reply filed on 02/18/2022 is acknowledged.

Priority
This patent Application claims priority to US Provisional Patent Application No. 63/070,549, filed August 26, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/070,549, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘549 provisional application discloses and describes ophthalmic compositions comprising gatifloxacin.  See Title; Claims; Specification.  The instant claims, in contrast, recite ophthalmic compositions comprising moxifloxacin, not gatifloxacin.  As there is absolutely no disclosure in the ‘549 provisional application of ophthalmic compositions comprising the now claimed moxifloxacin, the claimed invention is not entitled to the benefit of the ‘549 provisional application filing date.
Accordingly, the earliest effective U.S. filing date afforded the instant claims is August 26, 2021, the filing date of the instant application. 

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 09/14/2021 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  
Lined-through references fail to comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609 because they do not satisfy the stipulations of 37 C.F.R. §1.98(b) regarding the citation of non-patent literature. 37 C.F.R. §1.98(b) explicitly states that “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant date and place of publication”. Applicant’s cited non-patent literature references 6, 14, 15, 17, and 26 in the IDS filed 09/14/2021 have been lined-through for failing to provide the relevant information required by 37 C.F.R. §1.98(b) and MPEP §609.04(a)(1). 
As such, the documents have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. §1.97(e). MPEP §609.05(a).

Specification
Applicants’ amendments to the Specification, filed 02/18/2022, have been received and entered. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s continued cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



CLAIMS 2-3
Claims 2-3 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 depends from Claim 1 and recites the limitation “wherein the primary ionic suspension agent in the composition is not a solubilizing agent”. Claim 3 depends from Claim 2 and recites the limitation “wherein the composition comprises only a single ionic suspension agent”.
Firstly, it is unclear what is meant by “primary ionic suspension agent”, i.e., by what objective metric an ionic suspension agent is considered to be the “primary” ionic suspension agent. By definition, “primary”, as an adjective, means “of chief importance; principal” or “earliest in time or order” or “not derived from, caused by, or based on anything else; original”. Thus, in the context of the claims, it is unclear what “primary ionic suspension agent” means and if this implies or requires that there are other, less important, ionic suspension agents required to be present. Put differently, if only one ionic suspension agent is present in the composition, “the primary ionic suspension agent” would have no meaning. If more than one ionic suspension agent
primary ionic suspension agent” is intended to mean the ionic suspension agent present in the highest concentration, the “first” ionic suspension agent added to the composition, or some other metric that makes it the ionic suspension agent “of chief importance; principal”.
Secondly, as discussed supra, “the primary ionic suspension agent” implies that there is more than one ionic suspension agent present, which is not a requirement of Claim 1 from which Claim 2 depends. As such, it is unclear whether Claim 2 requires more than one ionic suspension agent, in which one of them is, by some unknown and undefined metric, the “primary ionic suspension agent”.
Third, it is totally unclear how the composition can comprise only a single ionic suspension
agent (Claim 3), when Claim 2 from which Claim 3 depends implies the presence of more than one ionic suspension agent (“wherein the primary ionic suspension agent in the composition 1s not a solubilizing agent’).
Finally, the limitation “wherein the primary ionic suspension agent in the composition is not a solubilizing agent” is unclear as to what ionic suspension agents, out of all such ionic suspension agents that exist in the art, are “not a solubilizing agent”. It is unclear if “not a solubilizing agent” is referring to the intended purpose of the agent or the actual physical effect of
the agent. Put differently, if an agent is used in a composition expressly as an “ionic suspension agent” but that agent also is known in the art to be a solubilizing agent, it is unclear if that agent would be excluded from the claims.



CLAIM 13
Claim 13 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 13 ultimately depends from Claim 1 and recites “the composition comprises chondroitin sulfate in a concentration of about 5 mg/mL to about 50 mg/mL”. As Claim 1 requires the presence of at least (a) an effective amount of an ionic suspension agent; (b) an effective amount of a non-ionic suspension agent; (c) (1) moxifloxacin or a pharmaceutically acceptable salt thereof in a range of about 0.01% to about 0.5% by weight, (2) prednisolone, and (3) bromfenac; and  (d) an effective amount of a pharmaceutically acceptable chelating agent, Claim 13 must also comprise these actives/excipients.
It is unclear if Applicants intend Claim 13 to only comprise chondroitin sulfate in a concentration of about 5 mg/mL to about 50 mg/mL or if Applicants intended to recite the composition “further comprises chondroitin sulfate in a concentration of about 5 mg/mL to about 50 mg/mL”.

CLAIMS 22-31
Claims 22-31 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as
the invention.
Claim 22 recites a method of treating or preventing “an ocular bacterial infection” in the preamble. Following the transitional phrase “comprising” the active method step recited “delivering to a patient” an effective amount of an ophthalmologically suitable composition. The 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 

Claims 1-5, 9-10, 16, 20-25, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over THOMPSON ET AL. (“Pred-Moxi-Brom: The Whole is Greater Than the Sum of its Parts”, Glaucoma Physician, March 2021) (Cited by Applicants in IDS filed 09/14/2021) and PRED-GATI-BROM PRODUCT LABEL (ImprimisRx, 2018) (Cited by Applicants in IDS filed 09/14/2021) in view of MULLER-LIERHEIM (Diagnostics, 2020, vol. 10, no. 511, pages 1-32) (Published July 23, 2020) (Cited by Applicants in IDS filed 09/14/2021).

Claimed Invention
	The claims are drawn to ophthalmologically suitable pharmaceutical compositions in the form of a suspension comprising:

    PNG
    media_image1.png
    293
    692
    media_image1.png
    Greyscale

See Claim 1.


Teachings of THOMPSON ET AL.
	Thompson et al. teach Pred-Moxi-Brom 5 mL and 8 mL are comprised of prednisolone acetate (1%), moxifloxacin (0.5%), and bromfenac (0.075%) and is the first and only prescription compounded treatment available that combines all three proven, active pharmaceutical ingredients into one eye drop.  Pred-Moxi-Brom eliminates “all these challenges” [challenges with administering the agents individually] in just one eye drop.  Pred-Moxi-Brom is also a suspension medication, which are preferred by ophthalmologists, owing to better corneal penetration and higher overall anti-inflammatory effects.  See entire document.

	Thompson et al. thus expressly teach combining the claimed active agents in amounts falling within the scope of the claims in an ophthalmologically suitable composition that is a suspension.  Thompson et al. differ from the claims in so far as they do not disclose what non-active excipients are present in the suspensions.

Teachings of PRED-GATI-BROM PRODUCT LABEL
	PRED-GATI-BROM Product Label teaches ophthalmic drops comprising prednisolone (1%), gatifloxacin (0.5%), and bromfenac (0.075%) and also comprising sodium chloride, polysorbate 80, poloxamer 407, edetate disodium, sodium phosphate monobasic anhydrous, sodium phosphate dibasic heptahydrate, benzalkonium chloride, and sterile water.  



Teachings of MULLER-LIERHEIM
	Muller-Lierheim proposes the use of very high molecular weight hyaluronan (HA) (hylan A) eye drops as a drug vehicle for the next generation of ophthalmic drugs with minimized side effects.  See Abstract.
	Muller-Lierheim teaches the use of hyaluronan in ophthalmic drug vehicles has been suggested in numerous publications and has a proven effect of counteracting the irritating effect of substances to the ocular epithelium. See page 17, 4th full paragraph.  Muller-Lierheim teaches that the use of hylan A in drug vehicles will be associated with lower concentrations of active pharmaceutical ingredients (APIs) to achieve the intended therapeutic effect which will provide an additional reduction of the intrinsic side effects of the APIs. See id. at last paragraph.
	Muller-Lierheim teaches that eye drops containing hylan A as vehicle have the potential of becoming the platform for the development of the next generation of topical ophthalmic drugs for the treatment of sight threatening diseases such as glaucoma and chronic ocular inflammation. See page 18, 1st paragraph.
	Muller-Lierheim concludes “[h]ylan A as a side-effect free vehicle, replacing penetration enhancers in current eye drop formulations has the potential to become the platform technology for the next generation of topical eye drops”. See page 20, last paragraph.
	
Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 
unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). “[U]nexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” In re DeBlauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). “The evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.” In re Dill, 604 F.2d 1356, 1361 (CCPA 1979)(emphasis added). Expected beneficial results are not evidence of nonobviousness. See In re Skoner, 517 F.2d 947, 950 (CCPA 1975).

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation of success in formulating prednisolone acetate (1%), moxifloxacin (0.5%), and bromfenac (0.075%) as taught by Thompson et al. in an ophthalmic suspension comprising, inter alia, a polysorbate (e.g., polysorbate 80), a hyaluronic acid, and a chelating agent (e.g., edetate disodium). Indeed, an ophthalmic suspension comprising prednisolone acetate (1%), moxifloxacin (0.5%), and bromfenac (0.075%) was already known in the art (Thompson et al.) and polysorbate 
The level of ordinary skill in the art is quite high as excipients for use in ophthalmic solutions and suspensions were well-known and established in the art.  Such is evidenced by the combined teachings of the cited prior art.  The art of formulating ophthalmic compositions with such well-known excipients is also very predictable as such excipients are routinely and commonly used in ophthalmic compositions.
Accordingly, it would have been prima facie obvious and well within the purview of the ordinary skilled artisan to formulate an ophthalmic suspension comprising the known combination of active agents prednisolone acetate (1%), moxifloxacin (0.5%), and bromfenac (0.075%) in an ophthalmic suspension comprising the known ophthalmic excipients polysorbate (e.g., polysorbate 80), hyaluronic acid, and chelating agent (e.g., edetate disodium).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/458,529 in view of THOMPSON ET AL. (“Pred-Moxi-Brom: The Whole is Greater Than the Sum of its Parts”, Glaucoma Physician, March 2021) (Cited by Applicants in IDS filed 09/14/2021) and PRED-GATI-BROM PRODUCT LABEL (ImprimisRx, 2018) (Cited by Applicants in IDS filed 09/14/2021). 
The instant claims differ from the ‘529 application only in that they comprise moxifloxacin instead of gatifloxacin.  Substituting moxiflaxacin for gatifloxacin in the ‘529 application claims would have been prima facie obvious to a person of ordinary skill in the art in view of Thompson 
Accordingly, ophthalmic suspensions comprising prednisolone, moxifloxacin, and bromfenac (instant claims) or prednisolone, gatifloxacin, and bromfenac (‘529 application claims) were known in the art prior to the filing the instant application, clearly evidencing the obvious biological equivalency of moxifloxacin and gatifloxacin.  As the only difference between the ‘529 application claims and the instant claims is the presence of moxifloxacin vs. gatifloxacin, substituting one for the other in an ophthalmic suspension formulation would have been prima facie obvious at the time the application was filed.
This is a provisional nonstatutory double patenting rejection.

Claims 1-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/458,533 in view of THOMPSON ET AL. (“Pred-Moxi-Brom: The Whole is Greater Than the Sum of its Parts”, Glaucoma Physician, March 2021) (Cited by Applicants in IDS filed 09/14/2021). 
The instant claims differ from the ‘533 application only in that they comprise moxifloxacin, prednisolone, and bromfenac, wherein the ‘533 application claims comprise moxifloxacin and prednisolone.  It would have been prima facie obvious to a person of ordinary skill in the art to add bromfenac to the ophthalmic suspensions recited in the ‘533 application claims in view of  Thompson et al. Thompson et al. teach Pred-Moxi-Brom 5 mL and 8 mL are composed of prednisolone acetate (1%), moxifloxacin (0.5%), and bromfenac (0.075%) and is the first and only prescription compounded treatment available that combines all three proven, active pharmaceutical ingredients into one eye drop.  Pred-Moxi-Brom eliminates “all these challenges” [challenges with administering the agents individually] in just one eye drop.  Pred-Moxi-Brom is also a suspension medication, which are preferred by ophthalmologists, owing to better corneal penetration and higher overall anti-inflammatory effects.  See entire document. 
Accordingly, ophthalmic suspensions comprising prednisolone, moxifloxacin, and bromfenac (instant claims) would have been prima facie obvious over ophthalmic suspensions comprising prednisolone and moxifloxacin (‘533 application claims) because such ophthalmic suspensions comprising prednisolone, moxifloxacin, and bromfenac were already known in the art prior to the filing the instant application.  As the only difference between the ‘533 application claims and the instant claims is the additional of bromfenac, which addition to ophthalmic compositions comprising moxifloxacin and prednisolone was already known in the art, adding bromfenac to the ophthalmic suspension formulations comprising meloxicam and prednisolone as recited in the ‘533 application claims would have been prima facie obvious at the time the application was filed.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USP No. 6,953,776 discloses aqueous formulations for ophthalmic delivery comprising, inter alia 0.02 to 2% by weight cyclosporin, 0.01 to 2% by weight hyaluronic acid, and 0.5 to 40% by weight polysorbate 80. See Claim 2. The formulations disclosed therein are described as an “aqueous solution” and are therefore distinguished from the claimed “in the form of a suspension”. 

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038